Citation Nr: 0820336	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to August 
1978, with additional service in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  Many years after service, the veteran developed a 
possible pulmonary embolism from which he died in January 
2006.  This condition was not caused by any incident of 
service.

2.  At the time of the veteran's death, service connection 
was not established for any disability.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West Supp. 2007); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).
In April 2006 and May 2007, after the initial adjudication of 
the claim, the appellant was notified of the evidence not of 
record that was necessary to substantiate the claim.  She was 
told that she needed to provide the names of persons, agency, 
or company who had additional records to help decide her 
claim.  She was informed that VA would attempt to obtain 
review her claim and determine what additional information 
was needed to process her claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that she provide evidence in her 
possession that pertained to the claim.  There is no 
allegation from the appellant that she has any evidence in 
her possession that is needed for a full and fair 
adjudication of this claim.

While the appellant was not given notice of what type of 
information and evidence she needed to substantiate a claim 
for an increased rating, the appellant would not be assigned 
a disability rating for a cause of death claim.  Therefore 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Board finds that VA is not obligated to 
provide a medical opinion in this case because the evidence 
does not establish that the veteran suffered an event, 
injury, or disease in service. 38 C.F.R. § 3.159(c)(4).  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2007).  The term active military, naval, or air service 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(2), (24) (West Supp. 2007); 38 C.F.R. § 3.6(a) (2007).  
The only exception to this latter rule is where a heart 
attack or stroke is suffered on INACDUTRA.  38 U.S.C.A. 
§§ 101(24)(C)(2); 38 C.F.R. § 3.6(a) (2007).  INACDUTRA 
includes duty (other than full-time duty) performed by a 
member of the National Guard of any State, under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505, or the prior corresponding 
provisions of law.  38 C.F.R. § 3.6(d)(4) (2007). 

In order for the appellant to be eligible for service 
connection for disability claimed during his service, the 
record must establish by a preponderance of the evidence that 
he was disabled during ACDUTRA due to a disease or injury 
incurred or aggravated in the line of duty or that he was 
disabled from an injury incurred or aggravated during 
INACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); Paulson v. Brown, 7 Vet. App. 466 (1995).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232 
(1994).  Service department records are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. 
§ 3.203 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, like organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  
However, presumptive periods do not apply for either ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. Vet. 
App. 474 (1991).

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

The veteran died in January 2006.  The certificate of death 
provides that the immediate cause of death was possible 
pulmonary embolism due to or as a consequence of amyotropic 
lateral sclerosis (ALS) due to or as a consequence of 
methicillin resistant staph infection (MRSA).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of death.

The appellant contends that the veteran's duties during 
service, including cleaning weapons, contributed to a 
diagnosis of, and subsequent death caused by ALS.  However, 
in an October 2004 rating decision, the RO denied the 
veteran's claim for service connection for ALS finding that 
the disease neither occurred in nor was caused by service.

The veteran's service medical records, including enlistment 
and separation reports of medical history dated in February 
1978 and July 1978, respectively, are void of findings, 
complaints, symptoms, or diagnoses attributable to any 
pulmonary disability or ALS.  The reports also reflect the 
veteran's claims to be in good health.

Post-service private medical records include a December 2003 
report which indicates that the veteran was recently 
diagnosed with ALS in September 2003.  In a July 2005 
opinion, the veteran's physician indicated that he was 
permanently disabled and would never be able to work again 
due to ALS.

In a May 2005 notice of disagreement to an October 2004 
rating decision which denied service connection for ALS, the 
veteran indicated that he retired from the Army National 
Guard in February 2002 and began having problems in December 
2002.  Service records show that his Reserve service ended in 
February 2002.  He stated that he was diagnosed with ALS in 
September 2003.  The veteran passed away in January 2006 from 
a possible pulmonary embolism due to or as a consequence of 
ALS, due to or as a consequence of MRSA.  None of the medical 
evidence of record relates that the veteran's pulmonary 
embolism, ALS, or MRSA began in service, or were in any way 
linked to his service or to any disease or injury incurred in 
or aggravated therein.

The veteran's post-service medical records are negative for 
any diagnoses of ALS within one year of separation from 
active duty.  While the veteran contended that he had 
symptoms of ALS in December 2002 which is within one year of 
separation from INACDUTRA, as previously stated presumptive 
periods do not apply for either ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. Vet. App. 474 (1991).

The veteran's post-service medical records are negative for 
any diagnosis of a possible pulmonary embolism, ALS, or MRSA 
until many years after separation from active service.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the medical evidence of 
record does not show that the possible pulmonary embolism 
that caused the veteran's death was incurred in or aggravated 
by service.  The evidence of record does not show that ALS, 
which was also listed as a cause of death on the death 
certificate, was incurred in or aggravated by service.  
Finally, there is no competent medical opinion of record 
relating the veteran's cause of death to his service.

The Board has considered the appellant's assertions that her 
spouse's death was a result of his service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that a claimant is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, her assertions do not 
constitute competent medical evidence that her spouse's death 
was related to his service.

The medical evidence of record does not show that the 
possible pulmonary embolism that caused the veteran's death, 
or the ALS or MRSA which were also listed as a cause of death 
on the death certificate, were incurred in or aggravated by 
the veteran's service.  In the absence of competent medical 
evidence relating the veteran's causes of death to his 
service, the claim must be denied.

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Therefore, service connection 
for the cause of the veteran's death is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


